OPINION — AG — ** CORPORATION COMMISSION — POLLUTION — OIL AND GAS ** PURSUANT OF 52 O.S. 139 [52-139] THE OKLAHOMA CORPORATION COMMISSION HAS THE JURISDICTION AND POWER TO REQUIRE REMOVAL OR CONTAINMENT OF SOIL CONTAMINATED BY OIL, SALTWATER OR OTHER DELETERIOUS SUBSTANCES PRODUCED FROM OR OBTAINED IN CONNECTION WITH OIL AND GAS DRILLING TO PREVENT THE POLLUTION OF SURFACE AND SUBSURFACE WATERS OF THE STATE. (SOIL, GROUND WATER, PETROLEUM) CITE: 17 O.S. 52 [17-52], 17 O.S. 53.1 [17-53.1], 63 O.S. 1-2005 [63-1-2005] (SARA J. DRAKE)